Citation Nr: 1140428	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was scheduled for a hearing before the Board in August 2011 at the VA Regional Office in Boston, Massachusetts.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal, barring a future hearing.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains a Social Security Administration (SSA) correspondence which suggests that the Veteran has been in receipt of disability benefits since 1997.  In an October 2007 application for non-service connected pension, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration.  The Veteran's Social Security records have not, however, been associated with the claims folder.  

Further, a September 15, 1975 service treatment record indicates that the Veteran was to be discharged under Chapter 13, separation for unfitness or unsuitability.  While the Veteran's DD 214 form states that he was given an honorable discharge and fails to mention Chapter 13, the appellant's personnel records are not presently contained in the claims file and such records may include evidence of psychiatric treatment prior separation.  Indeed, it is noted that prior to discharge in August 1975 the Veteran reported complaints of anxiety, insomnia and nervousness.  Moreover, the undersigned also notes that at a July 1976 VA examination, i.e., an examination conducted within one year of separation from active duty, the appellant was diagnosed with latent schizophrenia with some anxiety features.  

VA is required to make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (2011).  In this case, as records which have the reasonable possibility of substantiating the Veteran's claim are in the possession of the Social Security Administration and are otherwise unavailable, the AMC/RO must make every effort to obtain such records.  See Golz v. Shinseki,  590 F.3d 1317 (Fed. Cir. 2010).  Further, the AMC/RO must make as many requests as necessary to obtain the Veteran's service personnel records in keeping with the duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38, C.F.R. § 3.159 (2011).  

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to include the Veteran's Social Security Administration records and service personnel records.  

All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  This includes consideration of the provisions of 38 C.F.R. § 3.307 (2011).  If the benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is particularly invited to submit medical evidence showing a link between any current psychiatric disorder and service, or medical opinion evidence that he had a compensably disabling psychosis within one year of his separation from active duty.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


